

113 S2550 IS: Civil Rights Voting Restoration Act of 2014
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2550IN THE SENATE OF THE UNITED STATESJune 26, 2014Mr. Paul (for himself and Mr. Reid) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo secure the Federal voting rights of non-violent persons when released from incarceration.1.Short titleThis Act may be cited as the
			 Civil Rights Voting Restoration Act of 2014.2.DefinitionsIn this Act:(1)Correctional
			 institution or facilityThe term correctional institution
			 or facility means any prison, penitentiary, jail, or other institution
			 or facility for the confinement of individuals convicted of criminal
			 offenses,
			 whether publicly or privately operated, except that such term does not
			 include
			 any residential community treatment center (or similar public or private
			 facility).(2)ElectionThe
			 term election means—(A)a general,
			 special, primary, or runoff election;(B)a convention or
			 caucus of a political party held to nominate a candidate;(C)a primary election
			 held for the selection of delegates to a national nominating convention of
			 a
			 political party; or(D)a primary election
			 held for the expression of a preference for the nomination of persons for
			 election to the office of President.(3)Federal
			 officeThe term Federal office means the office of
			 President or Vice President of the United States, or of Senator or
			 Representative in, or Delegate or Resident Commissioner to, the Congress
			 of the
			 United States.(4)Non-violent criminal offenseThe term non-violent criminal offense means any offense that is not a crime of violence (as
			 defined in section 16 of title 18, United States Code).(5)ProbationThe
			 term probation means probation or parole supervision, imposed by a Federal, State, or
			 local court or parole board, with or without a condition on the individual
			 involved
			 concerning—(A)the individual’s
			 freedom of movement;(B)the payment of
			 damages by the individual;(C)periodic reporting
			 by the individual to an officer of the court or parole board; or(D)supervision of the
			 individual by an officer of the court or parole board.3.Rights of
			 citizens(a)Right To voteThe right of an
			 individual who is a citizen of the United States to vote in any election
			 for
			 Federal office shall not be denied or abridged because the individual has
			 been
			 convicted of a non-violent criminal offense, unless, at the time of the
			 election, the individual—(1)is
			 serving a sentence in a correctional institution or facility; or(2)subject to subsection (b), is serving a term of probation.(b)Restoration of voting rights for individuals on probationAn individual who is serving a term of probation shall have the right to vote restored in any
			 election for Federal office—(1)on the date on which the term of probation ends, if the term of probation is less than 1 year; or(2)on the date that is 1 year after the date on which the individual begins serving the term of
			 probation, if the term of probation is 1 year or longer.(c)Effective dateThis section shall take effect 1 year after the date of
			 enactment of this Act.4.Attorney General designation(a)In generalNot later than 1 year after the date of enactment of this Act, the Attorney General shall
			 determine which criminal
			 offenses under Federal law and the laws of each State are non-violent
			 criminal offenses
			 and establish a list of all such offenses.(b)RequirementsThe list established under subsection (a) shall be—(1)made publically available, in a searchable format, on the website of the Department of Justice; and(2)updated no less frequently than every year.5.Enforcement(a)Attorney
			 generalThe Attorney General may, in a civil action, obtain such
			 declaratory or injunctive relief as is necessary to remedy a violation of
			 this
			 Act.(b)Private right of
			 action(1)In
			 generalA person who is aggrieved by a violation of this Act may
			 provide written notice of the violation to the chief election official of
			 the
			 State involved.(2)ReliefExcept
			 as provided in paragraph (3), if the violation is not corrected within 90
			 days
			 after receipt of a notice under paragraph (1), or within 20 days after
			 receipt
			 of the notice if the violation occurred within 120 days before the date of
			 an
			 election for Federal office, the aggrieved person may, in a civil action,
			 obtain declaratory or injunctive relief with respect to the violation.(3)ExceptionIf
			 the violation occurred within 30 days before the date of an election for
			 Federal office, the aggrieved person need not provide notice to the chief
			 election official of the State under paragraph (1) before bringing a civil
			 action to obtain declaratory or injunctive relief with respect to the
			 violation.6.Notification of
			 restoration of voting rights(a)State
			 notification(1)NotificationOn
			 the date determined under paragraph (2), each State shall notify in
			 writing any
			 individual who has been convicted of a non-violent criminal offense under
			 the law of that
			 State that the individual has, pursuant to this Act, the right to vote in
			 an election for
			 Federal
			 office and to register to vote in any such election, subject to section
			 7(c).(2)Date of
			 notification(A)Felony
			 convictionIn the case of such an individual who has been
			 convicted of a felony, the notification required under paragraph (1) shall
			 be
			 given on the date on which the individual—(i)is
			 sentenced to serve only a term of probation; or(ii)is
			 released from the custody of that State (other than to the custody of
			 another
			 State or the Federal Government to serve a term of imprisonment for a
			 felony
			 conviction).(B)Misdemeanor
			 convictionIn the case of such an individual who has been
			 convicted of a misdemeanor, the notification required under paragraph (1)
			 shall
			 be given on the date on which the individual is sentenced by a State
			 court.(b)Federal
			 notification(1)NotificationOn
			 the date determined under paragraph (2), the Director of the Bureau of
			 Prisons
			 shall notify in writing any individual who has been convicted of a
			 non-violent criminal
			 offense under Federal law that the individual has, pursuant to
			 this Act, the right to vote in an election for
			 Federal
			 office and to register to vote in any such election, subject to section
			 7(c).(2)Date of
			 notification(A)Felony
			 convictionIn the case of such an individual who has been
			 convicted of a felony, the notification required under paragraph (1) shall
			 be
			 given on the date on which the individual—(i)is
			 sentenced to serve only a term of probation by a court established by an
			 Act of
			 Congress; or(ii)is
			 released from the custody of the Bureau of Prisons (other than to the
			 custody
			 of a State to serve a term of imprisonment for a felony conviction).(B)Misdemeanor
			 convictionIn the case of such an individual who has been
			 convicted of a misdemeanor, the notification required under paragraph (1)
			 shall
			 be given on the date on which the individual is sentenced by a State
			 court.7.Relation to other
			 laws(a)State laws
			 relating to voting rightsNothing in this Act shall be construed
			 to prohibit the States from enacting any State law which affords the right
			 to
			 vote in any election for Federal office on terms less restrictive than
			 those
			 established by this Act.(b)Certain Federal
			 ActsThe rights and remedies established by this Act—(1)are in
			 addition to all other rights and remedies provided by law; and(2)shall not supersede, restrict, or limit
			 the
			 application of the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.) or
			 the
			 National Voter Registration Act (42 U.S.C. 1973–gg).(c)State laws relating to voter registrationNothing in this Act shall be construed to preempt State laws relating to the timing of voter
			 registration for any election for Federal office.8.Federal prison
			 funds(a)In generalNo State, unit of local
			 government, or other person may receive or use, to construct or otherwise
			 improve a prison, jail, or other place of incarceration, any Federal grant
			 amounts unless that person has in effect a program under which each
			 individual
			 incarcerated in that person’s jurisdiction is notified, upon release from
			 such incarceration, of that
			 individual’s
			 rights under section 3.(b)State non-Compliance with notification requirementsNo State may receive or use, to construct or otherwise improve a prison, jail, or other place of
			 incarceration, any Federal grant amounts unless the State is in compliance
			 with the notification requirements under section 6(a).